Citation Nr: 1528576	
Decision Date: 07/02/15    Archive Date: 07/15/15

DOCKET NO.  13-34 677	)	DATE
	)
	)

Received from the
Department of Veterans Affairs Regional Office in St. Louis, Missouri


THE ISSUE

Entitlement to service connection for the cause of the Veteran's death.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of the United States


ATTORNEY FOR THE BOARD

M. D. Bruce, Associate Counsel




INTRODUCTION

The Veteran served on active duty from October 1967 to August 1975.  He died in May 1992.  The Appellant is the Veteran's widow.

This matter comes before the Board of Veterans' Appeals (Board) on appeal from a March 2012 rating decision from the Department of Veterans Affairs (VA) Pension Management Center in Milwaukee, Wisconsin.  Jurisdiction rests with the VA Regional Office (RO) in St. Louis, Missouri, from which the appeal was certified.

The appeal is REMANDED to the Agency of Original Jurisdiction.  VA will notify the Appellant if further action is required.


REMAND

The Appellant asserts that service connection is warranted for the cause of the Veteran's death.  The death certificate reflects that the Veteran died on 
May [redacted], 1992, and lists the immediate cause of death as acute leukemia with an underlying cause of sepsis.  The Appellant asserts that that Veteran's leukemia was incurred as a result of exposure to herbicides in the Republic of Vietnam.

A VA opinion with respect to the issue of entitlement to service connection for the cause of the Veteran's death has not been obtained.  In such cases, in order to comply with its duty to assist, VA must obtain a medical opinion when such opinion is "necessary to substantiate the claimant's claim for a benefit."  DeLaRosa v. Peake, 515 F.3d 1319, 1322 (Fed. Cir. 2008).  When no reasonable possibility exists that such assistance would aid in substantiating the claim, VA is not required to obtain a medical opinion.  Wood v. Peake, 520 F.3d 1345, 1348 (Fed. Cir. 2008).  

After carefully considering the evidence of record, the Board finds that there is a reasonable possibility that a cause of the Veteran's death was etiologically related to his active duty.  Exposure to herbicides for Veterans who served in the Republic of Vietnam at any time from January 9, 1962, to May [redacted], 1975, is presumed.  38 U.S.C.A. § 1116 (West 2014); 38 C.F.R. § 3.307(a)(6) (2014).  The record indicates that the Veteran had service in the Republic of Vietnam during the relevant time period, and is thus presumed to have been exposed to herbicides.  For veterans who were exposed to herbicides, presumptive service connection is warranted for some forms of cancer, including all chronic B-cell leukemias.  It is unclear from the record whether the leukemia which caused the Veteran's death could be classified as a chronic B-cell leukemia.  Additionally, even if the Veteran's leukemia cannot be said to be presumptively related to herbicide exposure, presumptions of service connection are not intended to limit service connection to that basis of entitlement when the evidence warrants direct service connection.  
38 C.F.R. § 3.303(d) (2014).  Consequently, the Board finds that remand is warranted in order to obtain a VA medical opinion as to the type of leukemia that caused the Veteran's death and the relationship, if any, between the Veteran's leukemia and his active duty service.

Accordingly, the case is REMANDED for the following actions:

1.  Obtain a VA medical opinion to determine if the Veteran's death was caused by a disability related to service.  The claims file and a copy of this remand should be made available to the examiner.  After review of the claims file, to include the service treatment records, service personnel records, private treatment records, and lay evidence, the examiner should specify whether the  cancer which caused the Veteran's death could be classified as a chronic B-cell leukemia.

If, and only if, the examiner finds that the cancer which caused the Veteran's death could not be classified as a chronic B-cell leukemia, the examiner should provide an opinion as to whether it is at least as likely as not (a probability of 50 percent or greater) that the Veteran's leukemia had its onset in, was caused by, or is otherwise related to active duty service, to include as due to herbicide exposure.  

In formulating the opinions, the term "at least as likely as not" does not mean "within the realm of possibility."  Rather, it means that the weight of the medical evidence both for and against the claim is so evenly divided that it is as medically sound to find in favor of the claim as it is to find against it.

A complete rationale should be provided for any opinion or conclusion expressed.

2.  Thereafter, re-adjudicate the claim of entitlement to service connection for the cause of the Veteran's death, to include as due to herbicide exposure.  If the benefit sought on appeal remains denied, issue the Appellant and her representative a Supplemental Statement of the Case and provide a reasonable opportunity to respond before the case is returned to the Board for further appellate review.

The Appellant has the right to submit additional evidence and argument on the matter the Board has remanded.  Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law requires that all claims that are remanded by the Board of Veterans' Appeals or by the United States Court of Appeals for Veterans Claims for additional development or other appropriate action must be handled in an expeditious manner.  See 38 U.S.C.A. §§ 5109B, 7112 (West 2014).



_________________________________________________
ROBERT C. SCHARNBERGER
Veterans Law Judge, Board of Veterans' Appeals

Under 38 U.S.C.A. § 7252 (West 2014), only a decision of the Board of Veterans' Appeals is appealable to the United States Court of Appeals for Veterans Claims.  This remand is in the nature of a preliminary order and does not constitute a decision of the Board on the merits of your appeal.  38 C.F.R. § 20.1100(b) (2014).




